Response to Amendment
Claims 1, 6-7, 9-14, 17-20 are allowed. Claims 1, 14, 20 are independent claims. Claims 2-5, 8, 15-16 are canceled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/22/2021 was filed after the mailing date of the non-final on 06/17/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20130123004 A1 SPECULATIVE RENDERING USING HISTORICAL PLAYER DATA – Same field of endeavor of providing predictive rendering to reduce latency, and an alternative primary reference to Duursma. Fig. 2 with [0023]-[0025] teaches transitioning between predictive states. But the way they render their predicted responses does not involve revealing hidden UI elements. Instead, they simply display the predicted response.
US 10747755 B2 Method for providing immediate result for user input, and apparatus therefore - Same field of endeavor of providing predictive rendering to reduce latency, and an alternative primary reference to Duursma. Fig. 5 and corresponding paragraphs, teaches outputting predictive response information and replacing it with actual response information when received from server. But the way they render their predicted responses does not involve revealing hidden UI elements. Instead, they simply display the predicted response.
US 20150222660 A1 METHOD AND APPARATUS FOR DETECTING HIDDEN CONTENT OF WEB PAGE – See Fig. 1 with corresponding paragraphs. Hidden content within a webpage. Does not properly address the amended limitations. The reference is outside the field of endeavor of reducing latency from virtualization. Also does not teach a hierarchical tree sent from the server to the client, the client renders the visible UI elements, and reveals the hidden UI elements during periods of above average latency.
US 20050273758 A1 System and method for building a component base architecture – [0097] hidden and revealed states of UI elements. The reference is outside the field of endeavor of reducing latency from virtualization. Also does not teach a hierarchical tree sent from the server to the client, the client renders the visible UI elements, and reveals the hidden UI elements during periods of above average latency.
Reasons for Allowance
The previously cited references do not teach, alone or in combination, the claim limitations of claim 1, when taken with rest of the limitations of the claim as a whole. Claims 12 and 20 are the same scope as claim 1 and are thus allowed under same rationale. See also Applicant’s remarks 08/12/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.



Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID LUU whose telephone number is (571)270-0703.  The examiner can normally be reached on Monday - Thursday 11 a.m. to 3:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID LUU/
Examiner, Art Unit 2171

/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171